DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. The applicant has added a newly amended matter “before thermo-fusion” which the applicant does not appear to have support for after carefully reviewing the specification. In addition the examiner would like to remind the applicant that the claim is an apparatus claim and not a method (step) based claim. Therefore the limitation “before thermo-fusion” is not given much patentable weight, see MPEP 2114. Since all the references in combination disclose the structure of claim 1 the rejection is sustained by the examiner. 
In response to the argument that “it is unpredictable to use air laid technology with natural material (Down and Feather).” The examiner rebuts this argument in view of reading Keratin Fiber Nonwovens for Erosion control page 69, section 2.2 line 1-2 which mentions feathers being processed with air laid technology which is not unpredictable for one of ordinary skill in the art. In addition, it is standard for nonwoven fabrics to be processed with these three types of technology in order to form a fiber web to get it ready for the thermos-fusion process.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “at least one of said first and third layers comprising a cohesive stratum made by thermo-fusion and processed, before the thermo-fusion, with air laid technology …” After reviewing the specification the examiner did not find any support in the specification which would support the new matter. Specifically, while thermos-fusion is supported in the specification, the particular order or sequence of performing the claimed step “before the thermos-fusion” has no support in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-10  is/are rejected under 35 U.S.C. 103 over U.S. Publication No. 20160066700 issued to Lin further in view of  U.S. Patent No. 7238633 issued to Kaylor further in view of 20170071360 issued to Bhanpurawala.

Regarding claim 1,
Lin discloses a rest support with comfort effect (Lin: Abstract) comprising: a first layer, a second layer, 5a third layer, said second layer being comprised between said first layer and said third layer, (Lin: FIG. 1 (11, 12, 13) see [0013]) … said layers being all included inside a single portion, structurally undivided (Lin: [0013] “[0013] With reference to FIGS. 1 and 2, an air permeable cushioning structure according to a preferred embodiment of the present invention comprises an elastic body 10, and the elastic body 10 includes: a first elastic layer 11, a second elastic layer 12 below the first elastic layer 11, and a third elastic layer 13 below the second elastic layer 12.” Wherein all three layers are included inside a single at least one of said first and third layers comprising a cohesive stratum made by 10thermo-fusion, (Lin: see [0008] wherein the threads may be melted together is interpreted as thermo-fusion) … said cohesive stratum has a thickness of between 3mm and 15 cm (Lin:[0014-0016] wherein the first layer is between 5 to 100mm, second is between 30 to 200mm and the third layer is between 30 to 200mm wherein the addition of the three layers adds up to the required thickness range in the limitation above) … said cohesive stratum including material as chosen from down, feathers, chips, flakes, fibers and the like. (Lin: [0014] wherein plastic threads is interpreted to be fibers and the like)
Lin does not appear to disclose said first and third layers being composed of a lesser stiffness than said second layer, … processed with air laid technology, before thermo-fusion, … and a weight relative to the surface ranging from 3 dag/m2 to 1kg/m2 … said cohesive stratum including material as chosen from down and feathers.
However, Lin does disclose the use of varying the elasticity coefficients in [0014-0016]
It would have been obvious for one having ordinary skill in the art to have the first and third layers being composed of a lesser stiffness than a second layer in view of Lin which is a known technique and since there are only a finite number of ways/combinations, namely, First layer stiffer than the second and third layer, second layer stiffer than the first and third and so forth to achieve a cushioning structure that is pleasant to lay or sit on. One of ordinary skill in the art could have tried each finite predictable ways/combinations in order to ascertain which way/combination would be more beneficial in order to arrive at a cushioning structure that is pleasant to lay or sit on.

Kaylor further discloses wherein said cohesive stratum is processed, before thermo-fusion, with air laid technology. (Kaylor: col. 7 lines 55-67 see also FIG. 5 which shows the order of the process i.e. heating the fiber web after it has been processed with an air laying machine (discussed in col. 7 lines 55-67) and discusses the heating process in col. 8 lines 30-42 and mentions thermo-bonding which may be interpreted to include thermo-fusion which is discussed in Lin), and said cohesive stratum has a thickness of between 3mm and 15 cm and a weight relative to the surface ranging from 3 dag/m2 to 1kg/m2. (Kaylor: col. 3 lines 52-67 see also col. 4 lines 1-15, the densities cited (0.7+0.7=3.0  (first layer + third layer) ounces/square foot which is the same as 42.7 dag/m2)
It would have been obvious for one having ordinary skill in the art to modify the device of Lin to have a cohesive stratum that is processed with air laid technology as taught by Kaylor since the air laying machine is a well-known process (Kaylor: col. 7 lines 54-63) for making fiber webs and there are only a limited number of ways to process the nonwoven fibers i.e. (a Garnett machine, air laying machine, or a carding machine) in which one of ordinary skill in the art could have tried each machine to determine which one would yield the best cohesive stratum.
 	Bhanpurawala further discloses the use of cohesive stratum including material as chosen from down and feathers. (Bhanpurawala: [0085])
	It would have been obvious for one having ordinary skill in the art to modify the device of Lin to have a cohesive stratum including material chosen from down and feathers as taught by Bhanpurawala since down and feathers are known materials used for the construction of fillings for pillows, mattresses, seat cushions, and the like and one of ordinary skill in the art would have recognized that using down and feathers would have yielded the predictable result of having a softer and more comfortable feel (depending on user preference).

Regarding claim 2,
The Lin/Kaylor/Bhanpurawala combination discloses the support according to claim 1, consisting of a sofa wherein said layers are included inside at least one element chosen from between a seat and a 15backrest of said sofa. (Lin: see [0018])

Regarding claim 3,
	The Lin/Kaylor/Bhanpurawala combination discloses the support according to claim 1, consisting of a topper comprising at least one of said first and third layers. (Lin: [0018] wherein protective equipment is regarded as a topper for a mattress)

Regarding claim 4,
	The Lin/Kaylor/Bhanpurawala combination discloses the support according to claim 1, consisting of a mattress, (Lin: [0018] see also FIG. 3 the layers are in one mattress casing)

Regarding claim 5,
Lin discloses a rest support with comfort effect (Lin: Abstract) comprising: a first layer, a second layer, 5a third layer, said second layer being comprised between said first layer and said third layer, (Lin: FIG. 1 (11, 12, 13) see [0013]) … said layers being all included inside a single portion, structurally undivided, (Lin: [0013] “[0013] With reference to FIGS. 1 and 2, an air permeable cushioning structure according to a preferred embodiment of the present invention comprises an elastic body 10, and the elastic body 10 includes: a first elastic layer 11, a second elastic layer 12 below the first elastic layer 11, and a third elastic layer  at least said first layer comprising a cohesive stratum made by thermo-fusion  (Lin: see [0008] wherein the threads may be melted together is interpreted as thermo-fusion) … and said cohesive stratum has a thickness of between 3mm and 15 cm (Lin:[0014-0016] wherein the first layer is between 5 to 100mm, second is between 30 to 200mm and the third layer is between 30 to 200mm wherein the addition of the three layers adds up to the required thickness range in the limitation above) … the third layer has the same characteristics as the second layer. (Lin: [0015] and [0016] the overlapping ranges of the densities of both layers may cause them to have the same characteristics, furthermore both layers are compressible which means they have the same characteristics, both layers contain plastic threads thus the 2nd and 3rd layers have the same characteristics)
Lin does not appear to disclose said first and third layers being composed of a lesser stiffness than said second layer, … processed with air laid technology, before thermos-fusion, … and a weight relative to the surface ranging from 3 dag/m2 to 1kg/m2 … said cohesive stratum including material as chosen from down and feathers.
However, Lin does disclose the use of varying the elasticity coefficients in [0014-0017]
It would have been obvious for one having ordinary skill in the art to have the first and third layers being composed of a lesser stiffness than a second layer in view of Lin which is a known technique and since there are only a finite number of ways/combinations, namely, First layer stiffer than the second and third layer, second layer stiffer than the first and third and so forth to achieve a cushioning structure that is pleasant to lay or sit on. One of ordinary skill in the 
Kaylor further discloses wherein said cohesive stratum is processed, before thermos-fusion with air laid technology. (Kaylor: col. 7 lines 55-67 see also FIG. 5 which shows the order of the process i.e. heating the fiber web after it has been processed with an air laying machine (discussed in col. 7 lines 55-67) and discusses the heating process in col. 8 lines 30-42 and mentions thermo-bonding which may be interpreted to include thermo-fusion which is discussed in Lin), … and a weight relative to the surface ranging from 3 dag/m2 to 1kg/m2. (Kaylor: col. 3 lines 52-67 see also col. 4 lines 1-15, the densities cited (0.7+0.7=3.0  (first layer + third layer) ounces/square foot which is the same as 42.7 dag/m2)
It would have been obvious for one having ordinary skill in the art to modify the device of Lin to have a cohesive stratum that is processed with air laid technology as taught by Kaylor since the air laying machine is a well-known process (Kaylor: col. 7 lines 54-63) for making fiber webs and there are only a limited number of ways to process the nonwoven fibers i.e. (a Garnett machine, air laying machine, or a carding machine) in which one of ordinary skill in the art could have tried each machine to determine which one would yield the best cohesive stratum.
 	Bhanpurawala further discloses the use of cohesive stratum including material as chosen from down and feathers. (Bhanpurawala: [0085])
	It would have been obvious for one having ordinary skill in the art to modify the device of Lin to have a cohesive stratum including material chosen from down and feathers as taught by Bhanpurawala since down and feathers are known materials used for the construction of fillings for pillows, mattresses, seat cushions, and the like and one of ordinary skill in the art would have 

Regarding claim 6,
The Lin/Kaylor/Bhanpurawala combination discloses the support according to claim 1, wherein said cohesive stratum is made by means of binding materials chosen from among bi-component polyester or polyethylene/polyester. (Kaylor: col. 5 lines 42-62)

Regarding claim 7,
The Lin/Kaylor/Bhanpurawala combination discloses the support according to claim 2, wherein said cohesive stratum is made by means of binding materials chosen from among bi-component polyester or polyethylene/polyester. (Kaylor: col. 5 lines 42-62)

Regarding claim 8, 
The Lin/Kaylor/Bhanpurawala combination discloses the support according to claim 3, wherein said cohesive stratum is made by means of binding materials chosen from among bi-component polyester or polyethylene/polyester. (Kaylor: col. 5 lines 42-62)

Regarding claim 9, 
The Lin/Kaylor/Bhanpurawala combination discloses the support according to claim 4, wherein said cohesive stratum is made by means of binding materials chosen from among bi-component polyester or polyethylene/polyester. (Kaylor: col. 5 lines 42-62)

claim 10,
The Lin/Kaylor/Bhanpurawala combination discloses the support according to claim 5, wherein said cohesive stratum is made by means of binding materials chosen from among bi-component polyester or polyethylene/polyester. (Kaylor: col. 5 lines 42-62)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/9/2021